Citation Nr: 1754187	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-04 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to a bilateral foot disorder. 


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1988 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in February 2015. A transcript of the hearing has been associated with the claims file.

The Board remanded this claim for further development in October 2015. 

A Supplemental Statement of the Case (SSOC) was issued in September 2016 further denying the claim. 


FINDING OF FACT

The weight of the evidence is against finding that the Veteran's current low back disability was incurred in or caused by service and that the Veteran's current low back disability was caused or aggravated by his service-connected bilateral foot arthritis. 


CONCLUSION OF LAW

The criteria for service connection for arthritis of the lumbar spine have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).

With regard to his claimed low back disorder, the Veteran has contended that the disorder is secondary to or was aggravated by his bilateral foot arthritis. Specifically, he has suggested that an altered gait, over time, either caused or aggravated his current low back disorder. A new VA examination opinion was ordered in October 2015 on the matter of service connection of a spine disorder as secondary to the foot arthritis. 

The Veteran reported in July 2016 to his VA examiner that that his back "always hurt" while in the service. He reported that he was seen one time in service for his back after lifting heavy crates. He got out of service in 1991. He did not recall the first time that he was seen for his back but thinks that he may have been seen at Raleigh General approximately 15 years ago. He was not seen regularly until he began going to the Beckley VAMC. The Veteran reported constant pain in his back that worsens with any activity. He has had a nerve block and two ablations. He has also had fluid removed from the lumbar spine. The Veteran is currently on tramadol, meloxicam and gabapentin. 

The Veteran had a VA examination in July 2016 for his back condition. The VA examiner noted that the Veteran began coming to the VA system for treatment in 2001 but did not begin complaining of back pain until 2011. This would be almost 20 years since his discharge from the military. Additionally, there was no evidence in the service treatment records of a chronic back condition. The Veteran also worked several physical labor jobs post-military and therefore his back condition is more likely due to that employment. 

In terms of secondary service connection, the VA examiner noted that there is no evidence in the medical literature to support that arthritis in another joint such as the feet can cause arthritis in the back. 

The VA examiner also addressed aggravation and noted that the X-rays in 2011 showed "Minimal DJD of his feet." Moreover, the physical exam was "basically" normal. The Veteran did not walk with a cane, there were no assistive devices being used. Finally, there is no evidence in the literature that arthritis in one area leads to the development of arthritis or disc bulging in another area. The VA examiner concluded that "unfortunately as we all age, arthritis is likely to develop in all joints". 

The Veteran does have a current disability of lumbar spine arthritis. Therefore, element (1) has been met. 

In terms of direct service connection, there is no evidence that the Veteran had an injury to his back in service. Moreover, the VA examiner in July 2016 noted that the Veteran's post-service labor intensive jobs most likely contributed to his arthritis. Finally, the Veteran did not seek treatment for his back until at least 2011 after beginning treatment at VA medical centers in 2001. Therefore, the weight of the evidence is against finding a nexus between service and the Veteran's current back disability. 

In terms of secondary service connection, the VA examiner noted that no medical literature supports that arthritis can "spread" from one joint to the other. In terms of aggravation, she noted that the Veteran has very minimal arthritis in his feet and there is no evidence of walking with a cane or the use of assistive devices. Moreover, the Veteran's conditions were caused by both age and his post-service labor intensive employment positions. The Board finds that the VA examiner's opinion was thorough and considered all the evidence in the record. Moreover, there is no other contrary medical opinion or evidence to refute her findings. Therefore, the Board finds that the weight of the evidence is against finding that the Veteran's service-connected foot arthritis caused or aggravated his current lumbar spine condition. 

II. Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with a VA examination which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his back conditions.   The Veteran's July 2016 VA examination satisfied the October 2015 remand directives. 



ORDER

Entitlement to service connection for a low back disorder, to include as secondary to a bilateral foot disorder is denied. 




____________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


